Citation Nr: 0939106	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease, to include as secondary to pulmonary tuberculosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
emphysema, to include as secondary to pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.

In October 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 2005 decision, the Board denied 
service connection for heart disease and for emphysema, to 
include as secondary to pulmonary tuberculosis.  
 
2.  The evidence added to the record since October 2005, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims. 


CONCLUSIONS OF LAW

1.  The Board's October 2005 decision denying the claims for 
entitlement to service connection for heart disease and for 
emphysema, to include as secondary to pulmonary tuberculosis, 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the October 2005 
Board decision is not new and material; and the requirements 
to reopen the claims have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (2002).  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

After carefully reviewing the evidence of record, the Board 
finds that the Veteran's claims must fail because the new 
evidence submitted does not relate to an unestablished fact 
and does not raise a reasonable possibility of substantiating 
the claims.  

Historically, in October 2005, the Board denied service 
connection for heart disease and emphysema, determining that 
these disorders were unrelated to service, including the 
Veteran's service-connected pulmonary tuberculosis.  While he 
filed a motion for reconsideration of the Board decision, his 
motion was denied in February 2007, and the decision was not 
otherwise appealed.  Accordingly, the October 2005 Board 
decision became final.  See 38 U.S.C.A. §§ 7103, 7104 (West 
2002).  

The Veteran requested to reopen his claim of entitlement to 
service connection for heart disease and emphysema in 
February 2007.  Based on the procedural history outlined 
above, the issues for consideration are whether new and 
material evidence has been received to reopen each of these 
claims.  

The evidence of record at the time of the October 2005 Board 
decision consisted of service treatment records, including an 
October 1953 separation examination, the Veteran's statements 
alleging a causal connection between his heart disease and 
emphysema and his service-connected pulmonary tuberculosis, 
statements from his sister, private treatment records and VA 
treatment records, both showing treatment for heart disease 
and respiratory complaints, and VA examinations dated January 
1999, July 2001, July 2002, and June 2005.

The evidence added to the record since the October 2005 Board 
decision included VA treatment records from October 2006 
though January 2008 and private treatment records, showing 
additional treatment for heart disease and complaints of 
shortness of breath.  

Because these records had not been previously submitted to 
agency decisionmakers and are not cumulative or redundant of 
other evidence of record, the evidence is "new" under 
38 C.F.R. § 3.156(a).  However, turning to whether the VA 
treatment records and private treatment reports are 
"material," the Board notes the evidence does not relate to 
an unestablished fact and does not raise a reasonable 
possibility of substantiating the claim.  

In this regard, the Board reiterates that the October 2005 
Board decision denied service connection for heart disease 
and emphysema because the weight of the evidence did not 
indicate that his current disorders, diagnosed many years 
after service, were related to service or were otherwise 
related to or aggravated by his service-connected pulmonary 
tuberculosis.  

The new evidence of record, which demonstrated that the 
Veteran continued to seek treatment for heart disease and for 
complaints of shortness of breath, fails to establish a 
causal connection between his claimed disorders and his 
service or tuberculosis, a material element necessary to 
substantiate the claims.  As the new evidence of record 
failed to etiologically relate his claimed disorders to 
service, including his service-connected pulmonary 
tuberculosis, it is not considered to be new and material.  

Accordingly, as the evidence associated with the claims file 
is not both new and material, the Veteran's claims for 
service connection for heart disease and for emphysema are 
not reopened.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claims, the 
Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Further, a 
specific VA medical examination is not needed to consider 
whether the Veteran has submitted new and material evidence; 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for a VA examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

The application to reopen a claim of entitlement to service 
connection for heart disease, to include as secondary to 
pulmonary tuberculosis, is denied. 

The application to reopen a claim of entitlement to service 
connection for emphysema disease, to include as secondary to 
pulmonary tuberculosis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


